Citation Nr: 0826508	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 40 percent 
for seronegative arthritis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

A hearing was held before the undersigned Acting Veterans Law 
Judge via videoconference in November 2006.

In January 2008, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. 


REMAND

In the opinion of the Board, additional development is 
necessary. 

In June 2008, the RO received several new evidentiary 
documents which were not previously considered.  The RO 
forwarded the documents to the Appeals Management Center 
(AMC) prior to transfer of the claims file to the Board.  

As the veteran has not waived consideration of the new 
evidence by the agency of original jurisdiction, a remand is 
necessary.  38 C.F.R. § 20.1304 (c) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Consider the evidence submitted by 
the veteran and received by the RO in 
June 2008.  

2.  Then, readjudicate the claim for an 
increased rating greater than 40 percent 
for seronegative arthritis.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative, if any, with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




